Filed 3/11/15 P. v. Degurse CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A141824
v.
JERRY DEGURSE,                                                       (Mendocino County
                                                                     Super. Ct. Nos. SCUKCRCR1476112
         Defendant and Appellant.                                    & SCUKCRCR1375320)


         Defendant Jerry Degurse appeals from a judgment following guilty pleas to felon
in possession of ammunition (Pen. Code, § 30305, subd. (a)(1))1 (case No. 1375320),
attempted grand theft (§§ 664, 487, subd. (a)) and receiving stolen property (§ 496) (case
No. 1476112). He admitted the latter offenses occurred while he was released on his own
recognizance in an earlier case. In accordance with the negotiated disposition, defendant
was placed on probation subject to numerous terms and conditions. Defendant raises
three issues on appeal: (1) the no alcohol condition should be modified to include a
requirement that he have knowledge that the prohibited places be ones where alcohol is
the chief item of sale; (2) the trial court erred in ordering payment of a court security fee
(§ 1465.8) and a criminal conviction fee (Gov. Code, § 70373) as conditions of




         1
             All further statutory references are to the Penal Code unless otherwise indicated.
                                                             1
probation; and (3) the court erred in imposing a $50, rather than $30, collection fee for
installment payment of fines and assessments (Pen. Code, § 1205, subd. (e)).2
       The Attorney General does not dispute that the no alcohol condition may be
properly modified to include a knowledge requirement. (See In re Sheena K. (2007)
40 Cal. 4th 875, 891–892 [addition of knowledge requirement resolved constitutional
vagueness and overbreadth concerns]; People v. Lopez (1998) 66 Cal. App. 4th 615, 628–
629 [same; knowledge of gang membership]; see generally People v. Kim (2011)
193 Cal. App. 4th 836, 843–845 (Kim).) We agree and order the condition modified as set
forth in the disposition.
       The Attorney General also concedes the court security fee (§ 1465.8) and criminal
conviction fee (Gov. Code, § 70373) cannot properly be imposed as terms of probation.
Rather, they are “collateral” items and should be separately assessed. (Kim, supra,
193 Cal.App.4th at pp. 842–843; People v. Pacheco (2010) 187 Cal. App. 4th 1392, 1402–
1403, disapproved on another ground in People v. McCullough (2013) 56 Cal. 4th 589,
599.) We agree and order these fees, as well as the collection fee assessed pursuant to
section 1205, subdivision (e), stricken as probation conditions and imposed as separate
items. (Kim, supra, 193 Cal.App.4th at pp. 847–848.)
       As to the amount of the collection fee, the Attorney General maintains the trial
court properly imposed a $50 fee. We agree. The $30 dollar maximum fee set by
section 1205, subdivision (e), and which defendant cites, applies to the administrative
processing fee that may be collected when fines and assessments are “not to be paid in
installments.” (Ibid., italics added.) Otherwise, the fee for installment payments “shall
equal the administrative and clerical costs, as determined by the board of supervisors, or
by the court, depending on which entity administers the account.” (Ibid.) Defendant
makes no argument the $50 fee does not satisfy this requirement. Nor did he make any
such objection at sentencing and therefore has waived the issue. (See People v. Aguilar


       2
        We conclude this matter is proper for disposition by memorandum opinion in
accordance with California Rules of Court standard 8.1.
                                             2
(2015) 60 Cal. 4th 862; People v. Trujillo (2015) 60 Cal. 4th 850; People v. McCullough,
supra, 56 Cal. 4th 589.)
                                          DISPOSITION
       Probation condition No. 9 is modified to read as follows: “You shall totally
abstain from consuming all alcoholic beverages. You shall not enter any place where you
know alcohol is the chief item of sale; nor shall you knowingly purchase, possess, or
have under your control at any time, any alcoholic beverage.” The court’s “Order of
Probation” dated April 1, 2014 (and filed May 9, 2014) is modified to reflect that the
court security fee imposed under Penal Code section 1465.8, the criminal conviction fee
imposed under Government Code section 70373, and the installment collection fee
imposed under Penal Code section 1205, subdivision (e), are separate orders and not
conditions of probation. As so modified, the judgment is affirmed.3




       3
          There is no abstract of judgment or minutes in the record that also specifically
provide that these fees are probation conditions, so no further modification of the record
is required.
                                             3
                                _________________________
                                Banke, J.


We concur:


_________________________
Humes, P. J.


_________________________
Margulies, J.




                            4